Name: Commission Regulation (EC) No 300/97 of 19 February 1997 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 50/ 18 EN Official Journal of the European Communities 20 . 2 . 97 COMMISSION REGULATION (EC) No 300/97 of 19 February 1997 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on milk products HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Articles 13(3) and 17(14) thereof, Whereas, in the milk and milk products sector, processed cheese may be manufactured under the inward processing arrangements; whereas, in that case, the dairy ingredients of Community origin used in that manufacture are not eligible for export refunds; whereas, in the light of the market situation , the treatment of different manufacturing systems should be made more equitable by extending the arrangements for compound products provided for in Article 8 (2) and (3) of Commission Regulation (EEC) No 3665/87 ('), as last amended by Regulation (EC) No 1 384/95 (4) to processed cheese manufactured under the inward processing arrangements; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 1 The third indent of Article 8 (3) of Regulation (EC) No 3665/87 shall be replaced by the following: '  refunds applicable to products of the milk and milk products and sugar sectors exported in the form of products falling within subheadings 0402 10 91 to 99 , 0402 29, 0402 99, 0403 10 31 to 39 , 0403 90 31 to 39 , 0403 90 61 to 69 , 0404 10 26 to 38 and 0404 10 72 to 84, 0404 90 81 to 89 of the combined nomenclature , as well as in the form of products falling within the subheading 0406 30 of the combined nomenclature which are not in any of the situations referred to in Article 9 (2) of the Treaty,'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . I1) OJ No L 206, 16 . 8 . 1996, p. 21 . j 1 ) OJ No L 351 , 14 . 12 . 1987, p. 1 . 4 OJ No L 134, 20 . 6 . 1995, p. 14.